RyAN, C. J.
After verdict and at the same term, the appellant moved for a new trial upon the minutes of the judge of the court below. And this appeal is from an order denying that motion. But the bill of exceptions does not contain the *489minutes of the judge on whicli the motion was made. It contains only the special verdict. And the argument of the appellant in this court is, that the verdict is inconsistent with itself, and that therefore anew trial should be granted.
The court is thus asked to consider an essentially different motion from that denied by the order from which the appeal is taken. That is not within the function of an appellate court. An appeal from an order granting or denying a motion gives jurisdiction to this court to hear only the very motion made in the court below, upon the very premises upon which it was submitted below. A different order may be made here upon the same motion, upon the same papers. But an appeal gives no jurisdiction to entertain here a different motion; or authority to review even the same motion, upon different papers.
By the Court. — The appeal is dismissed.
A motion for a rehearing was denied.